Warner, J.
According to the previous rulings of a majority of this Court, the defendant in the judgment did. not show .on the trial of this case any equitable ground of defense which authorized him to have the judgment opened and scaled, under the provisions of the Relief Act of 1868. The judg*346ment of tbe Court below, allowing the motion to open judgment, was error, and should be reversed. I concur in the judgment of reversal in this case, on- the ground that the second section of the Relief Act of 1868, which provides for the opening and scaling judgments rendered prior to June, 1865, not only violates the Constitution of the United States, but is also in violation of the Constitution of this State, and is therefore void.
Let the judgment of the Court below be reversed.